EXHIBIT 10.3

VIA FEDERAL EXPRESS

PERSONAL AND CONFIDENTIAL

August 22, 2007

Mr. Timothy McLevish

724 Jane Drive

Franklin Lakes, NJ 07417

Dear Tim,

I am very pleased to provide you with this letter confirming the verbal offer
that has been extended to you for the position of Executive Vice President and
Chief Financial Officer located in Northfield, Illinois, USA. If you accept our
offer, we have discussed our interest in you joining Kraft as soon as possible.
This letter sets forth all of the terms and conditions of the offer.

Listed below are details of your compensation and benefits that will apply to
this offer.

Annualized Compensation

 

Annual Base Salary

   $ 675,000

Target Management Incentive Plan – (90%*)

   $ 607,500

Target Long-Term Incentive Plan – (150%*)

   $ 1,012,500

Target Annual Equity Award

   $ 1,475,000

Total Annual Target Compensation

   $ 3,770,000

--------------------------------------------------------------------------------

* Target as a percent of base salary.

Annual Incentive Plan

You will be eligible to participate in the Kraft Management Incentive Plan
(MIP), which is the Company’s annual incentive program. Your target award
opportunity under the MIP is equal to 90% of your base salary. The actual amount
you will receive may be lower or higher depending on your individual performance
and the performance of Kraft Foods Inc. Your 2007 award will be payable in
February 2008. Your MIP eligibility will begin on your date of employment.

 



--------------------------------------------------------------------------------

August 22, 2007

Page 2 of 4

 

Long-Term Incentive Plan

You will also be eligible to participate in the Long-Term Incentive Plan (LTIP),
which is the Company’s executive long-term cash incentive program. The current
LTIP performance cycle began on January 1, 2007 and is scheduled to end on
December 31, 2009. Your LTIP eligibility will begin on your employment date.
Your target opportunity under the LTIP is equal to 150% of your average base
salary during the performance cycle. The actual amount you will receive may be
lower or higher depending upon the performance of Kraft Foods Inc. during the
performance cycle. It is anticipated that the form of award under this program
in the future will be stock-based beginning with the 2008 – 2010 performance
cycle.

Stock Program

Also, you will be eligible to participate in the Company’s stock award program.
Stock awards are typically made on an annual basis, with the next award
anticipated to be granted in the first quarter of 2008. The most recent stock
program design delivered 100% of equity value in the form of restricted stock
with a three-year cliff vest. The Compensation Committee has approved a change
to the program beginning in 2008. Going forward, awards will delivered as
follows: 50% of equity value in restricted stock and 50% in stock options.
Actual award size is based on individual potential and performance.

Sign-On Incentives

In recognition of the loss of short-term and long-term incentives from your
previous employer, upon hire, you will receive one-time sign-on incentives in
the form of cash and restricted stock as follows:

 

Cash Sign-On Incentive    $500,000 with a two-year repayment agreement
Equity Sign-On Incentive    $1,500,000 restricted stock award to vest one-third
each year over a three-year period

If, prior to the end of the two-year repayment period, your employment with the
Company ends due to involuntary termination for reasons other than cause, you
will not be required to repay the cash sign-on amount.

Similarly, if prior to full vesting of the sign-on restricted shares granted per
this offer letter, your employment with the Company ends due to involuntary
termination for reasons other than cause, the value of the total number of
unvested shares shall vest on the scheduled vesting dates. The number of shares
that you will receive will be determined based upon the fair market value of
Kraft Foods Inc. Common Stock on your date of hire. You will receive dividends
on the shares during the vesting period consistent in amount and timing with
that of Common Stock shareholders.



--------------------------------------------------------------------------------

August 22, 2007

Page 3 of 4

 

The stock award will vest based on the following schedule:

 

Number of Shares

  

Vesting Date

One-third    1st anniversary from date of grant One-third    2nd anniversary
from date of grant One-third    3rd anniversary from date of grant

For purposes of this offer letter, “cause” means: 1) continued failure to
substantially perform the job’s duties (other than resulting from incapacity due
to disability); 2) gross negligence, dishonesty, or violation of any reasonable
rule or regulation of the Company where the violation results in significant
damage to the Company; or 3) engaging in other conduct which materially
adversely reflects on the Company.

The other terms and conditions set forth in Kraft’s standard Stock Award
Agreement will apply.

Perquisites

You will be eligible for a company car allowance under the executive perquisite
policy. The Company leases new company cars for business and personal use by
executives. Under the policy, cars are leased for a three-year period. The
company will provide you with a car with a maximum value of $45,000. You can
invest your own funds if the value of the car exceeds $45,000. You will have an
opportunity to purchase the car at the end of the lease period. You will be
eligible for an annual financial counseling allowance of $7,500. You may use any
firm of your choosing.

Stock Ownership Guidelines

You will be required to attain and hold Company stock equal in value to six
times your base salary. You will have five years from your date of employment to
achieve this level of ownership. Stock held for ownership determination includes
common stock held directly or indirectly, unvested restricted stock or share
equivalents held in the Company’s 401(k) plan. It does not include unexercised
stock option shares.

Other Benefits

Your offer includes Kraft’s comprehensive benefits package available to
full-time salaried employees. This benefits package is described in the enclosed
Kraft Benefits Summary brochure. You will be eligible for four weeks of
vacation. In addition, you are eligible for ten designated holidays and two
personal days.



--------------------------------------------------------------------------------

August 22, 2007

Page 4 of 4

 

You will be a U.S. employee of Kraft Foods and your employment status will be
governed by and shall be construed in accordance with the laws of the United
States. As such, your status will be that of an “at will” employee. This means
that either you or Kraft is free to terminate the employment relationship at any
time, for any reason.

If your employment with the Company ends due to an involuntary termination other
than for cause, you will receive severance arrangements no less favorable than
those accorded recently terminated senior executives of the Company.

To assist in your relocation from New Jersey to Illinois, we offer relocation
assistance as outlined in Kraft’s Relocation Guide. In addition to the standard
relocation policy, you will be eligible for temporary living accommodations for
a period of up to seven months.

This offer is contingent upon successful completion of our pre-employment
checks, which may include a standard background screen and post-offer drug test
pursuant to testing procedures determined by Kraft.

If you have any questions, I can be reached at the office at (847) 646-6042 or
on my cell phone at (847) 341-0905.

Sincerely,

/s/ Karen J. May

I accept the offer as expressed above.

 

/s/ Timothy R. McLevish

  

August 24, 2007

  

Signature

   Date   

 

Enclosure:    Kraft Foods Benefits Summary    Restricted Stock Agreement   
Employee Expense Repayment Agreement